The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Specification

The disclosure is objected to because of the following minor informalities: there is a typographical error in ¶ [179] of the Specification (as published). “…content may be place in buffer …” should be changed to “…content may be placed in buffer …”  

Applicant is encouraged to review the Application throughout and make the appropriate corrections where required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1, 4, 7-9, 11, 16, 17, and 19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al., USPGPUB 2012/0170772 (hereinafter “Zheng”).
Regarding claim 1, Zheng discloses a method (Abstract; ¶¶ [63]-[67], Figs. 5, 6) comprising:
receiving first content at a content-presentation device and presenting the first content by the content-presentation device, the first content comprising at least a first audio-content component, wherein presenting the first content comprises playing out at least a portion of the first audio-content component at a first adjustable volume (Fig. 5, ¶¶ [63]-[64]);
receiving second content at the content-presentation device, the second content comprising at least a second audio-content component (¶ [65]);
determining an upcoming switch time at which to both (i) cease presenting the first content by the content-presentation device and (ii) begin presenting the second content by the content-presentation device, wherein presenting the second content comprises playing out at least a portion of the second audio-content component at a second adjustable volume (As shown in Fig. 6; ¶¶ [66]-[67]);
during a first time interval beginning at a first time prior to the switch time and ending at the switch time, fading the first adjustable volume of the first audio-content component to zero by the end of the first time interval (As shown in Fig. 6; ¶¶ [66]-[67]);
at the switch time, switching from presenting the first content to presenting the second content by the content-presentation device ; and
during a second time interval beginning at the switch time and ending at a second time after the switch time, increasing the second adjustable volume of the second audio-content component from zero to a non-zero volume level by the end of the second time interval (As shown in Fig. 6; ¶¶ [66]-[67]). Zheng in its entirety reads on claim 1. The citations to specific paragraphs, as provided by the Examiner, are meant for the convenience of the Applicant. 
Regarding claim 4, Zheng discloses wherein the second content is different from the first content (¶¶ [65], [69]).
Regarding claim 7, Zheng discloses wherein presenting the first content further comprises playing out the first content as a first temporal sequence  (Fig. 5, sequences of segments A, B, C with switch point W; Also Fig. 7, sequences A, A’, B’, B) a of first-content data,
wherein presenting the second content further comprises playing out the second content as a second temporal sequence of second-content data (Fig. 5, sequences of segments A, B, C with switch point W; Also Fig. 7, sequences A, A’, B’, B), and
wherein determining the upcoming switch time comprises (as detailed in ¶¶ [42]-[61] and further described in ¶¶ [63]-[67], and [68]-[61]):
receiving first metadata including at least one of (i) first timing information indicating a first point in the first temporal sequence at which the first content has been pre-determined to be replaceable with alternate 
receiving second metadata including at least one of (i) second timing information indicating a second point in the second temporal sequence at which the second content has been pre-determined be replacement content, or (ii) second information from which the second timing information is derivable (¶¶ [63]-[67], and [68]-[61]); and
determining an upcoming time that will align with both the first point and the second point (¶¶ [63]-[67], and [68]-[61]).
Regarding claim 8, Zheng discloses wherein the first content further comprises a first temporal sequence of content segments, each having a first segment length (The segments shown in Figs. 5 and 7, as detailed in rejection of claim 7, each are shown to have a length),
wherein the second content further comprises a second temporal sequence of content segments, each having a second segment length (The segments shown in Figs. 5 and 7, as detailed in rejection of claim 7, each are shown to have a length),
wherein presenting the first content further comprises playing out one or more entire content segments of the first temporal sequence in temporal order (Fig. 7, entire segments A, A’),
one or more entire content segments of the second temporal sequence in temporal order (Fig. 7, entire segments B’, and B),
wherein the switch time is aligned with the end of a given first content segment of the first sequence and the beginning of a given second content segment of the second sequence (¶¶ [42]-[61], [63]-[67], and [68]-[61]),
wherein the first time interval is a fraction of the first segment length of the given first content segment (¶¶ [42]-[61], [63]-[67], and [68]-[61]), and
wherein the second time interval is a fraction of the second segment length of the given second content segment (¶¶ [42]-[61], [63]-[67], and [68]-[61]).
Regarding claim 9, Zheng further discloses wherein the first time interval is no greater than one second in length, and wherein the second time interval is no greater than one second in length (¶ [65]; Further see ¶¶ [57]-[61]).
The device of claims 11, 16, and 17 recites similar features as those of the method of claims 1, 7, and 8, respectively, effectuated by the same, therefore, rejected by the same analysis.

Computer program code of claim 19 effectuating the method of claim 1, is rejected by the same analysis.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 6, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, in view of Seo et al., USPGPUB 2020/0059691 (hereinafter “Seo”).

Regarding claim 2, Zheng is not explicit in:
wherein the first content further comprises a first video-content component, and wherein presenting the first content further comprises playing out at least a portion of the first video-content component, and
wherein the second content further comprises a second video-content component, and wherein presenting the second content further comprises playing out at least a portion of the second video-content component.
However, Seo discloses a method, system, and computer program product for transitioning between playout of media streams:
further comprises a first video-content component, and wherein presenting the first content further comprises playing out at least a portion of the first video-content component (Fig. 2, 22), and
wherein the second content further comprises a second video-content component, and wherein presenting the second content further comprises playing out at least a portion of the second video-content component (Fig. 2, 24; ¶¶ [26]-[27], [41]-[43], [72]-[73])).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Zheng with Seo’s teachings in order to improve the user experience with respect to video as well as audio components of the content streams (See Seo: ¶ [12] for motivation).

Regarding claim 3, the system of Zheng and Seo teaches wherein switching from presenting the first content to presenting the second content by the content-presentation device comprises: 
ceasing playing out the first video-content component (Zheng: Fig. 5, 6 and corresponding description; Seo: Fig. 2, elements 22, 24 and corresponding descriptions);
ceasing playing out the first audio-content component (Zheng: Fig. 5, 6 and corresponding description; Seo: Fig. 2, elements 22, 24 and corresponding descriptions);

beginning playing out the second audio-content component a zero volume level (Zheng: Fig. 5, 6 and corresponding description; Seo: Fig. 2, elements 22, 24 and corresponding descriptions) .
Regarding claim 6, Zheng is not explicit in wherein receiving the second content at the content-presentation device comprises receiving at least the at least a portion of second audio-content component prior to the beginning of the first time interval.
However, Seo discloses receiving the second content at the content-presentation device comprises receiving at least the at least a portion of second audio-content component prior to the beginning of the first time interval  (¶¶ [60]-[65]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Zheng with Seo’s teachings in order to ensure improving the user experience with respect to video as well as audio components of the content streams (See Seo: ¶¶ [12], [60] for motivation).
The device of claims 12, 13, and 15 recite similar features as those of the methods of claims 2, 3, 6, respectively, effectuated by the same, therefore, rejected by the same analysis.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, in view of Hsu et al., USPGPUB 2008/0165985 (hereinafter “Hsu”).

Regarding claim 5, Zheng is silent on:
wherein receiving the first content at the content-presentation device comprises receiving the first content on a first input of the content-presentation device and from a first content distribution source,
wherein receiving the second content at the content-presentation device comprises receiving the second content on a second input of the content-presentation device and from a second content distribution source,
wherein the first input is one of the same or different than the second input, and wherein the first content distribution source is one of the same or different than the second content distribution source.
However, Hsu discloses a method, system, and computer product for transitioning the content presentation (Figs. 4-6):
wherein receiving the first content at the content-presentation device comprises receiving the first content on a first input of the content-presentation device from a first content distribution source (Fig. 2, ¶¶ [17]-[19]; Fig. 3, ¶¶ [21]-[23]; Also see ¶ [26]),
wherein receiving the second content at the content-presentation device comprises receiving the second content on a second input of the content-presentation device and from a second content distribution source (Fig. 2, ¶¶ [17]-[19]; Fig. 3, ¶¶ [21]-[23]; Also see ¶ [26]),
wherein the first input is one of the same or different than the second input, and wherein the first content distribution source is one of the same or different than the second content distribution source (Fig. 2, ¶¶ [17]-[19]; Fig. 3, ¶¶ [21]-[23]; Also see ¶ [26]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Zheng with Hsu’s teachings in order to improve user experience with playout of content from multiple sources, such as in home entertainment systems (See Hsu: ¶ [6] for motivation).
The device of claim 14 recites similar features as those of the method of claims 5, effectuated by the same, therefore, rejected by the same analysis.




Claims 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, in view of Hill, USPGPUB 2014/0031960 (hereinafter “Hill”). Hill reference was provided by the Applicant in the IDS of 08/25/2020.

Claim 10 differs from claim 1 in that Zheng is silent on switching-back to the first content.

However, Hill discloses a method, system, and computer program product for presenting different contents to the viewer where the system switches from one content stream display to another and then switches-back to the original content stream. Hill further discloses that the content streams are transitioned (Fig. 5, ¶¶ [36]-[42]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Zheng with Hill’s teachings in order to provide for content transition benefits in other media switching applications such as advertisement presentations.

The device of claim 18 recites similar features as those of the method of claim 10, effectuated by the same, therefore, rejected by the same analysis.

Computer program code of claim 20 effectuating the method of claim 10, is rejected by the same analysis.


Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.

Haberman et al., USPGPUB 2002: See Fig. 7, ¶¶ [55]
Sant et al., USPGPUB 2014/0288686: See Figs. 2 and 9 and corresponding descriptions


Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843.  The examiner can normally be reached on Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R MARANDI/Primary Examiner, Art Unit 2421